Citation Nr: 0523853	
Decision Date: 08/30/05    Archive Date: 09/09/05	

DOCKET NO.  03-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1969 to 
August 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection for hypertension.  The Board remanded this issue 
in September 2004 for additional evidentiary development.  
The RO attempted to complete this development, including 
requesting the veteran to properly complete a medical release 
form in an attempt to obtain additional medical records, but 
the veteran failed to cooperate in the production of such 
release.  All development requested was conducted to the 
extent possible.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The competent medical evidence on file does not show that 
the veteran was found to have hypertension at any time during 
service, in the year following service, or for many years 
thereafter.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307. 3.309, 4.104 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A review of the claims folder reveals that the veteran was 
first provided formal VCAA notice in May 2002, prior to the 
issuance of the adverse rating decision now on appeal from 
September 2002.  This notification informed the veteran of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and that he should submit any evidence 
in his possession.  The RO developed this claim by obtaining 
medical releases from the veteran, and collecting private 
medical records of the veteran's treatment with Henry G. 
Raroque, Jr., M.D., and Jung J. Noh, M.D.  Records of the 
veteran's treatment with VA were collected, and the veteran 
was provided with VA examinations.  The veteran was 
subsequently provided with an additional VCAA notification in 
September 2003 which detailed all records of the veteran's 
private medical treatment which had already been collected 
for review, and which again informed him of the evidence 
necessary to substantiate his claim.  The veteran was 
provided the regulatory implementation of VCAA as well as all 
laws and regulations governing his claim for service 
connection in multiple statements of the case.  

The Board specifically remanded this issue in September 2004 
for the purpose of attempting to secure records of a private 
physician who the veteran claimed had treated him for 
hypertension during and after service in the "1950's and 
1960's."  On remand, the RO followed the Board's development 
request and notified the veteran that it was necessary that 
he properly complete, execute and return a medical release 
form for Dr. Pearce so that these records might be secured in 
consideration of his claim.  In September 2004, the veteran 
wrote that Dr. Pearce's records were also the records of 
Jeffrey C. Mason, M.D., as he had taken over Dr. Pearce's 
practice.  The veteran had already informed the RO that Dr. 
Pearce had died sometime in the 1980's.  The veteran did not 
return a properly completed medical release form for Dr. 
Pearce's records, but instead replied that all records from 
Dr. Mason should have included all records available because 
Dr. Mason had already taken over Dr. Pearce's practice some 
20 years earlier.  Any records of Dr. Pearce are thus 
unavailable and have likely been destroyed.  The Board would 
note that in September 2003, the veteran wrote that he had 
provided all evidence pertinent to the case and that there 
was no other information to submit.  In March 2004, the 
veteran wrote that he waived a 60-day period to submit new 
evidence and that he had no additional evidence to furnish.  
He reiterated this in his September 2004 statement.  

The Board finds that all available records of the veteran's 
treatment have been secured and collected for review.  This 
issue was specifically remanded in an attempt to obtain 
records which might have documented a valid medical diagnosis 
of hypertension during or within the year after service, but 
the veteran indicated that no such records existed.  Aside 
from this, all known and available evidence has been 
collected for review and the Board finds that VA has 
satisfied the notice and assist provisions of VCAA to the 
extent possible.  38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
hypertensive vascular disease, which is shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times, on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  A compensable 10 percent 
evaluation for hypertension requires a diastolic 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or is warranted in an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, and note (1).

Analysis:  The veteran's service medical records do not 
contain any complaint, finding, diagnosis, or treatment of 
hypertension at any time during service.  The veteran's blood 
pressure was recorded at enlistment as 124/80 and at the time 
of his separation examination in August 1970 of 110/65.  Both 
of these readings were within the normal range.  The August 
1970 separation examination also specifically noted that the 
veteran's heart and vascular system was normal.  

The veteran first filed a claim for service connection for 
hypertension in March 2002, over 31 years after he was 
separated from active military service.  In his initial March 
2002 claim, he claimed entitlement to service connection for 
hypertension "as related to diabetes."  A careful review of 
all of the private and VA medical records on file reveals 
that the earliest mention of the veteran's hypertension is 
included in a record of the veteran's admission to the Irving 
Health Care System in Texas in August 1993 for a kidney 
stone.  Past medical history included a notation of 
hypertension.  Records from a Dr. Mason clearly record in 
1993 that the veteran had been prescribed Sectrol, a beta 
blocker, for control of high blood pressure.  All private and 
VA medical records subsequent to these 1993 entries confirm 
that the veteran had received a diagnosis of hypertension for 
which he was prescribed medication.  

It is noteworthy that during an August 2002 VA neurological 
examination, the veteran apparently reported having "a 
history of having developed high blood pressure in 1975."  
There was no current heart disease.  This examination also 
noted that the veteran reported having been diagnosed with 
hypothyroidism, also in 1975, and at this time, his blood 
sugar was marginally elevated, and there was a suspicion that 
he had diabetes.  All subsequent blood sugar studies, 
however, were normal and there was no valid diagnosis of 
diabetes of any type for the veteran, and none made on 
multiple VA examinations in 2002.  

A clear preponderance of the evidence on file is against an 
award of service connection for hypertension.  There is no 
competent clinical evidence showing a diagnosis of 
hypertension nor are there any blood pressure readings giving 
an indication of hypertension at any time during service and 
for over two decades thereafter.  The physical examination at 
service separation noted the heart and blood pressure as 
reported at 110/64, as normal.  

The first indication, by medical history, but confirmed by a 
contemporaneous prescription of Sectrol, a drug known to be 
prescribed for high blood pressure, is from private medical 
evidence of Dr. Mason and the Irving Medical Center in 1993, 
which was 23 years after the veteran was separated from 
service.  That the veteran has a valid medical diagnosis of 
hypertension for which he takes medication is confirmed at 
all times thereafter.  

The veteran reported that he had actually been treated for 
and diagnosed for hypertension during and in the year 
following service by a Dr. Pearce, but those records were 
apparently unavailable.  It is understood that Dr. Pearce's 
practice was taken over by Dr. Mason and all Dr. Mason's 
treatment records for the veteran have been collected for 
review.  It is reported that Dr. Pearce died sometime in the 
1980's.

In his initial March 2002 claim, the veteran reported having 
hypertension which was attributable to his diabetes.  Careful 
review of the evidence on file, however, shows that the 
veteran does not have a valid diagnosis of diabetes.  The 
Board previously denied service connection for diabetes 
mellitus in its earlier decision of September 2004, on that 
basis.  

Additionally, it is noteworthy that the report of an August 
2002 VA neurological examination includes the veteran's 
apparent verbatim report of having actually developed high 
blood pressure "in 1975," some 4 to 5 years after he was 
separated from service.  He also reported having been first 
diagnosed with hypothyroidism at that time, and an isolated 
elevated blood sugar which was suspected for diabetes, which 
has subsequently been ruled out.

The evidence on file first actually documents a history of 
hypertension in 1993, 23 years after the veteran was 
separated from service.  Although a "history of" 
hypertension presupposes that such valid diagnosis preexisted 
the historical report, there is a complete absence of any 
competent evidence which shows or strongly suggests that this 
history extended back over two decades to within the year 
after the veteran was separated from service.  In the 
complete absence of any evidence of hypertension at any time 
during or within the year following active military duty, the 
veteran's claim for service connection for hypertension must 
be denied.


ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


